Citation Nr: 1226653	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO. 07-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for right knee disability. 

2. Entitlement to an initial disability rating in excess of 10 percent for left knee disability.

3. Entitlement to service connection for left ear hearing loss disability.

4. Entitlement to service connection for bilateral otitis media.

5. Entitlement to service connection for bronchitis.

6. Entitlement to service connection for an upper respiratory disorder, claimed as sinusitis.

7. Entitlement to service connection for enlarged submandibular gland, left side.

8. Entitlement to service connection for colon disability with removal of polyps.

9. Entitlement to service connection for splenomegaly.

10. Entitlement to service connection for an inguinal hernia.

11. Entitlement to service connection for thoracic/lumbar strain.

12. Entitlement to service connection for heart disability manifested by inverted T waves.

13. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Virtual VA paperless claims processing system includes records of VA treatment from October 2006 to March 2012, which were listed as evidence by the RO in an April 2012 supplemental statement of the case and which will be considered by the Board in today's decision.

The Board found the issue of a TDIU to be part and parcel of the Veteran's appeal in its September 2011 remand of this matter.

The Veteran provided testimony at an August 2009 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This appeal was the subject of a Board decision and remand dated in December 2009 and of a Board remand dated in September 2011. 

The issues of an initial disability rating in excess of 10 percent for right knee disability, an initial disability rating in excess of 10 percent for left knee disability, a TDIU, and service connection for an upper respiratory disorder and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran does not currently have left ear hearing loss disability as defined by VA regulations.

2. The preponderance of the evidence shows that the Veteran does not currently have otitis media of the left or right ear.

3. The preponderance of the evidence shows that the Veteran does not currently have an enlarged left side submandibular gland.

4. After extensive testing and review of the Veteran's medical records, competent medical opinion evidence establishes that there is insufficient evidence to substantiate a current diagnosis of bronchitis; the preponderance of the competent evidence is therefore against a showing of current disability.

5. The preponderance of the evidence shows that the Veteran has current low back disability that did not begin during active service and is not related to any incident of service.

6. The preponderance of the evidence shows that the Veteran does not currently have an inguinal hernia.

7. The preponderance of the evidence shows that the Veteran currently has no colon polyps or residuals of colon polyps.

8. The preponderance of the evidence shows that the Veteran does not currently have splenomegaly.



CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss disability are not met or approximated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2. The criteria for service connection for bilateral otitis media are not met or approximated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3. The criteria for service connection for an enlarged left submandibular gland are not met or approximated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4. The criteria for service connection for bronchitis are not met or approximated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

5. The criteria for service connection for disability of the thoracolumbar spine are not met or approximated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2011).

6. The criteria for service connection for an inguinal hernia are not met or approximated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

7. The criteria for service connection for colon polyps are not met or approximated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

8. The criteria for service connection for splenomegaly are not met or approximated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board finds that the preponderance of the evidence shows that the Veteran has not experienced post-service left ear hearing loss disability, bilateral otitis media, a swollen left mandibular gland, bronchitis, an inguinal hernia, colon polyps or residuals of colon polyps, or splenomegaly. As a result, the Board denies service connection for these claimed disabilities. In addition, the Board finds that the preponderance of the evidence shows that the Veteran's current disability of the thoracolumbar spine did not begin during active service and is not related to any incident of service, and denies this claim as well. 

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's claims for service connection, September 2004 and November 2004 VCAA letters explained the evidence necessary to substantiate the claims. These letters also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, a March 2006 VCAA notice letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought. Although this required aspect of VCAA notice was provided after initial adjudication of the Veteran's claims, the claims have been readjudicated thereafter, so that any defect in timing of the notice constitutes no more than harmless, non-prejudicial error. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Particularly in cases where, as here, a veteran's service treatment records have been lost or destroyed, VA has a heightened duty to assist the veteran in development of his claim, to include identifying for the veteran the types of alternate or collateral sources of evidence that may assist in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits. See Dixon v. Derwinski, 3 Vet. App. 261 (1992). Notice of these alternative possible sources of evidence was provided to the Veteran by an RO letter dated in June 2005. The Veteran has provided a large quantity of records of medical treatment during his period of active service. 

However, as noted the dispositive question as to the claims denied is whether the Veteran has the disorders in question. There are records of treatment for or referring to several of the disorders for which the Veteran claims service connection (with the arguable exception of colon polyps), so that the Board may focus its attention to whether a current residual disability exists and if so whether it is related to in-service treatment or occurrence of the claimed disorder. See 38 U.S.C.A. 5103A(a)-(d) (duty to assist); 38 C.F.R. §§ 3.303, 3.304 (principles of service connection).

With regard to the duty to assist, the claims file contains service treatment records provided by the Veteran, reports of post-service treatment, and many reports of VA examinations. See 38 U.S.C.A. § 5103A(a)-(d).

In January 2011, as requested by the Board in a September 2011 remand, the RO/AMC informed the Veteran that VA could assist him in obtaining certain relevant private treatment records, including records of treatment from Dr. Parker through the Tricare program. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Veteran's right to remand compliance). He did not identify additional relevant records of treatment, complete the provided authorizations for release of medical information, or provide additional relevant records of private treatment himself. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). The Veteran's failure to respond to the January 2011 RO letter is a factor in the Board's decision to decide certain claims on the merits rather than seek additional development and adjudication before final appellate disposition. The evidence of record strongly indicates that there is no current disability with respect to all but one of the issues decided below, and since the time of a September 2011 Board remand the Veteran has not assisted VA in obtaining or providing further evidence that would show current disability with respect to these claims. 

Under these circumstances, where the Veteran has clearly not sought to fulfill his role in the seeking of additional relevant medical evidence, these claims should not be in a continuing state of remand and readjudication for the purpose of obtaining additional evidence. The Veteran's failure to cooperate fully in the development of the claims is a factor in the Board's decision to adjudicate the claims.

The RO obtained complete records of relevant VA treatment for the period from October 2006 to March 2012, in compliance with the Board's September 2011 remand instructions. See Stegall, 11 Vet. App. at 271.

Also in compliance with the Board's September 2011 remand instructions, the RO sought to obtain any relevant records from the Social Security Administration (SSA). The SSA informed the RO that it had no medical records, and that the Veteran had either not applied for disability benefits or he did file such benefits but no medical records were obtained. Stegall, 11 Vet. App. at 271.

With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally in compliance with the Board's remand directives, a VA examination and opinion was provided with respect to the Veteran's claim for service connection for otitis media. Stegall, 11 Vet. App. at 271. The opinion provided is based on review of the claims file and the Veteran's medical records, and clinical examination of the Veteran, and contains a reasoned explanation for the medical opinion provided. Thus, the examination report is adequate and is of a high probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As will be discussed further below, VA examinations and opinions for the claims for service connection for left ear hearing loss disability, bilateral otitis media, swollen left mandibular gland, colon polyps, an inguinal hernia, and for splenomegaly are sufficient to establish that the Veteran has not experienced these disabilities post-service. A June 2011 VA examination and opinion is sufficient to establish that after examination of the Veteran, thorough testing, and a complete review of the medical evidence, there is insufficient evidence to support a diagnosis of bronchitis without resort to mere speculation. There is no showing by lay or medical evidence that the Veteran has experienced any of these disabilities from June 30, 2004 (the date of the Veteran's discharge from active service), forward. See 38 U.S.C.A. § 5103A(d) (requirement for VA examination in service connection claim includes competent evidence of current disability). 

With respect to the Veteran's low back, the June 2011 VA examiner's opinion is based on examination of the Veteran, an accurate history, a detailed review of the claims file, and contains a well-reasoned explanation. The examination and opinion are therefore adequate for the purpose of adjudication of the claim for service connection for disability of the thoracolumbar spine.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims decided below. The claims have been extensively developed and readjudicated, in concert with VA's heightened duty to assist in this matter. See Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Veteran has been provided a full opportunity to participate in the development and adjudication of the claims.


Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even for claims where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). This increases the VA's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran. Russo v. Brown, 9 Vet. App. 46, 51 (1996). Here it appears that a large portion of the relevant service treatment records have been received from the Veteran, although the Board cannot be sure that all relevant records have been received. Therefore, the Board has carefully considered all favorable medical evidence of record, including affirmative documentation of the claimed disorder during active service.

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988). When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. at 160.

At the Veteran's May 2004 service discharge examination, clinical evaluation of all systems was normal, except for his knees and right shoulder, conditions for which he is service-connected. His May 2004 service discharge PULHES profile was '1' for stamina, psychiatric health, and each body area, thus indicating that the Veteran was then in excellent physical and mental condition. See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

PULHES are the six categories into which a physical profile is divided. The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment. Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

At the May 2004 service discharge examination, clinical evaluation of the head, face, neck, scalp, nose, sinuses, mouth, throat, ears (including the internal and external canals), lungs and chest, spine, anus and rectum, and abdomen and viscera (including examination for hernia) were normal. A digital rectal examination was normal and guaic negative. A chest X-ray was noted to be normal. 


Left Ear Hearing Loss Disability

The Veteran is service-connected for right ear hearing loss disability. He now seeks service connection for left ear hearing loss disability.

At the May 2004 service discharge audiological examination, pure tone thresholds in the left ear were 15 decibels at 500 hertz, 10 decibels at 1000 hertz, 25 decibels at 2000 hertz, 5 decibels at 3000 hertz, and 10 decibels at 4000 hertz. As was the case for all in-service audiological examinations, the pure tone thresholds did not meet the criteria for a left ear hearing loss disability. See 38 C.F.R. § 3.385.

At the Veteran's April 2010 VA audiological examination, pure tone thresholds in the left ear were 25 decibels at 500 hertz, 15 decibels at 1000 hertz, 25 decibels at 2000 hertz, 20 decibels at 3000 hertz, and 15 decibels at 4000 hertz. Speech recognition scores were 96 percent in the left ear. 

Based on these results, the Veteran has medical hearing loss in the left ear. Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988).

In a July 2010 VA addendum opinion to the April 2010 VA examination, the examiner opined that the Veteran's hearing loss was attributable to his period of active service. As this opinion is based on a review of the claims file and the Veteran's history, and in-service and post-service audiological examination results, the Board finds this to be competent medical evidence of a relationship between left current hearing loss and the Veteran's period of active service.

However, these results, and all additional audiological examination results set forth in the claims file for the period during and after active service, do not meet the VA's regulatory definition for hearing loss disability. No auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not 26 decibels or greater; and speech recognition scores using the Maryland CNC Test were not less than 94 percent. See 38 C.F.R. § 3.385.

Although there is evidence that the Veteran has a medical hearing loss in the left ear that is related to active service, the preponderance of the evidence shows that he does not have current hearing loss disability as defined at 38 C.F.R. § 3.385. Without evidence of a current hearing loss disability, service connection for left ear hearing loss disability is not warranted. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004) (current disability required to substantiate claim for service connection);  Hensley v. Brown, 5 Vet. App. 155 (1993) (distinguishing between medical hearing loss and current hearing loss disability as defined by VA regulations).


Bilateral Otitis Media

Service treatment records reveal that in August 1988 the Veteran was treated for upper respiratory infection with right ear otitis and tympanic membrane inflammation.

Service treatment records reveal that in March 1990 the Veteran was treated for external otitis, and in April 1990 the Veteran was treated for otitis media and otitis externa. In April 1994 the Veteran was treated for ear pain, and found to have early otitis media. 

At the Veteran's May 2004 service discharge examination clinical evaluation of the ears (including the internal and external canals) was normal. The Veteran was profiled as a "1" for all body systems, including hearing, indicating an excellent level of fitness. See Odiorne v. Principi, 3 Vet. App. 456 (1992).

At a VA examination in March 2012, the Veteran's ear canals were clear bilaterally. His tympanic membranes were evaluated as clear, intact, and with no effusion or retraction. Landmarks were well-visualized. The middle ears were well-aerated and mobile bilaterally. On nasal exam, there were no masses, polyps, or lesions in the nasal mucosa. No rhinorrhea was appreciated. On oral examination, no masses or lesions were seen. The oropharynx was clear. The tonsils were symmetric. No septal deviation was appreciated. The neck was supple with no lymphadenopathy. An April 2010 audiogram was noted to show only very mild sensorineural hearing loss, symmetrically bilaterally. The examiner opined that the veteran did not have otitis media on examination, so that the Veteran did not appear to have otitis media that was due to military service.

The medical opinion was based on a detailed and accurate history from the Veteran, review of the claims file, and a detailed examination of the Veteran's ears, nose and throat. The examiner provided a competent clinical findings that the Veteran does not have otitis media, which is a sound and reasoned basis for the finding that the Veteran does not have otitis media related to service. Thus, the examiner's opinion is of a high probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).

The Veteran has described experiencing ear symptoms since discharge from service, such as he described at his August 2009 Board hearing, and he is credible and competent in reporting ear discomfort, but there is no substantiation of otitis media, a matter which requires medical examination and application of medical expertise. The Veteran has indicated that additional private medical records would exist to show post-service otitis media, but as noted above, the Veteran did not cooperate in obtaining or providing authorizations for release of those records since the time of the Board's September 2011 remand of this matter. The Board therefore assigns the greatest weight to the VA medical examination findings that the Veteran does not have otitis media.

Although the Veteran experienced otitis media during service, as discussed above, the evidence of greatest weight, and therefore the preponderance of the evidence, indicates that the Veteran does not have current otitis media. Without a showing of current disability, service connection for otitis media is not warranted. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004) (current disability required to substantiate claim for service connection). 


Left Submandibular Gland

An October 1996 service treatment record shows that the Veteran was seen for left neck swelling.

An August 1997 service treatment record reflects that the Veteran had minor swelling in the left submandibular area. It was noted that that the terminal portion of the submandibular duct seemed distended, and the Wharton's duct on the left side seemed blocked. He was referred to oral surgery. The impression from the referring physician was sialolithiasis/submandibular gland infection, and the assessment from the consulting clinician was recurrent sialodonitis of the left submandibular gland. He was provided hydrative treatment and siologogues (medications to increase in salivary flow).

A September 1998 in-service dental examination report indicates that the Veteran previously had salivary gland swelling, but that soft tissue findings were now within normal limits. 

At the Veteran's May 2004 service discharge examination, clinical evaluation of all systems was normal, including clinical evaluation of the head, face, neck, mouth and throat. His May 2004 service discharge PULHES profile was '1' for stamina and each body area, thus indicating that the Veteran was then in excellent physical condition. See Odiorne v. Principi, 3 Vet. App. 456 (1992).

At a November 2004 VA examination, clinical evaluation of the head, ear, nose and throat included no findings of swelling of the left side of the head or neck. The Veteran was able to hear normal conversation, his nasal septum was in midline, there was no posterior pharyngeal erythema, and the oral mucosa was intact. On examination of the lymphatic system, the lymph glands were not palpable.

In June 2011 a VA examiner indicated that he not could provide a medical nexus opinion regarding the Veteran's left submandibular gland because examination of his submandibular gland was normal, with no abnormalities noted.

At a VA ear nose and throat examination in March 2012, for the purpose of determining whether the Veteran had otitis media related to service, on oral examination, no masses or lesions were seen. The oropharynx was clear. The neck was supple with no lymphadenopathy. 

At his August 2009 Board hearing the Veteran indicated that his in-service swollen left mandibular gland had resolved after treatment during service.

As there is no showing by lay or medical evidence of a swollen left mandibular gland from June 2004 (the date of the Veteran's discharge from active service), forward, a VA examination and opinion as to whether the Veteran has a swollen left mandibular gland that is related to service or any incident of service is not required. See 38 U.S.C.A. § 5103A(d) (requirement for VA examination in service connection claim include evidence to indicate current disability).

As there is no evidence of a post-service swollen left mandibular gland, service connection for this claimed disability, although shown by service treatment records during active service in the 1990s, is not warranted. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 


Bronchitis

In June 1985, the Veteran was treated with medications and fluids for probable bronchitis. 

A November 1986 chest X-ray was normal.

In March 1988 the Veteran was treated with antibiotics, a vaporizer and fluids for bronchitis and tracheaitis. 

In October 1991 the Veteran was treated for a diagnosed upper respiratory infection with possible early bronchitis. Treatment included antibiotics.

An August 1993 report of X-ray, at Virginia Beach General Hospital, taken in treating and examining the Veteran for complaints of chest pain, includes chest X-ray findings of "overinflation of the lungs, possibly related to COPD, but possibly related to asthma..."  The additional detailed chest X-ray findings were normal or negative for pathology, and the final impression of the chest X-ray was "no significant acute pulmonary or pleural abnormality noted." 

In April 1994, the Veteran sought treatment for respiratory infection. The diagnosis was rule out bronchitis and early otitis media. He was noted to have a cough and ear pain. The sinuses were nontender. The lungs were clear.

In April 1995 the Veteran was treated for bronchitis.

In November 1996, the Veteran was treated for diagnosed viral syndrome with pharyngitis. On examination the chest was clear to auscultation and percussion. In March 2004, prior to discharge from service, the Veteran received treatment from Drs. Strickland and Parker for diagnosed bronchitis. 

At his May 2004 service discharge examination the Veteran's sinuses, nose, throat and lungs were clinically evaluated as normal. He was profiled as a "1" for all body systems, indicating a high level of fitness. Odiorne. A chest X-ray was normal.

At his August 2009 Board hearing the Veteran described repeated post-service incidents of and treatment for bronchitis. He described post-service treatment, but as described above, since the time of the Board's September 2011 remand of this matter, the Veteran has not cooperated in obtaining or providing VA with authorizations for release of the medical treatment records he contends would show recurrences of bronchitis. The Veteran is competent and credible in reporting symptoms of respiratory infections but diagnosis of bronchitis is a matter that requires examination by a medical professional and application of medical expertise. The Board therefore assigns the greatest weight to VA examination findings that there is insufficient clinical evidence to substantiate a diagnosis of bronchitis, as discussed below.

Post service X-rays and pulmonary function tests have been normal. May 2010 and May 2011 VA chest X-rays were normal, and June 2010 VA pulmonary function testing was normal. 

A May 2011 VA examiner opined that he could not resolve the issue of whether the Veteran's claimed bronchitis is related to his military service without resorting to mere speculation because there is insufficient objective data to confirm an ongoing diagnosis of bronchitis, whether chronic or acute. He opined that as result there is insufficient objective information to opine service connection.

The Board regards the examiner's opinion as to why he could not provide a medical nexus opinion regarding the Veteran's claimed bronchitis as well-reasoned and as sufficient to support a denial of the claim on appeal by reason of lack of satisfactory evidence to establish a current diagnosis of bronchitis. There is no finding of an examiner or treating physician post-service who found the Veteran to have bronchitis, and extensive VA testing in 2010 and 2011, including chest X-rays and pulmonary function testing, revealed no evidence of bronchitis. Because the Veteran has received extensive treatment and examination but there has been no competent medical evidence sufficient to support a diagnosis of post-service bronchitis, the preponderance of the evidence is against the claim for service connection for bronchitis. 

Although it is clear that the Veteran experienced episodes of bronchitis during active service, the criteria for service connection are not met, as a result of lack of evidence to show that he has experienced bronchitis or related lung disability subsequent to discharge from active service in June 2004. Accordingly, service connection for bronchitis is not warranted.


Disability of the Thoracolumbar Spine

At the Veteran's August 2009 board hearing, the Veteran described being treated for an episode of back pain during service, in 1997, and receiving recent treatment at VA for arthritis of the lumbar spine. He did not describe symptoms between 1997 and 2004. As noted, clinical examination of his spine was normal at discharge from service in May 2004.

In a June 2011 VA examination report, X-rays of the lumbar spine were noted to show slight narrowing of the intervertebral disc space at L5-S1 secondary to underlying degenerative changes in the facet joints at L5-S1. Parevertebral soft tissues were unremarkable and the present of a significant abnormality was not suspected. The impression was minimal degenerative changes at L5-S1.

The June 2011 VA examiner noted a service treatment record showing a March 1997 complaint of mid back pain with no injury and tenderness to palpation at T12-L1 with a right paraspinal muscle spasm. The Veteran was treated with Naprosyn and Flexeril and to return to care as needed. The June 2011 VA examiner indicated that this was the only note in the service treatment records regarding the back, and that there was no history of an injury.

Service treatment records indicate that the in December 1987 the Veteran experienced pain at the area of T10-T12. The diagnosis was costochondritis probably secondary to Tietze syndrome. The pain was found to be in the area of the costochondral junction and was diagnosed as costochondritis probably secondary to Tietze syndrome. (The Veteran has withdrawn from appeal a claim for service connection for Tietze syndrome with costochondritis, and the claim was dismissed in a December 2009 Board decision.)  The Board regards the VA examiner's implicit finding that this was not a record of treatment for the back as supported by the clear meaning of the service treatment record.

The June 2011 VA examiner opined that the nature and level of the Veteran's arthritis of the back was consistent in type and severity as that which would be due to aging. He therefore opined that the Veteran's low back arthritis was not due to active service.

The Board finds the June 2011 VA examiner's opinion to be consistent with the evidence of record, based on examination of the Veteran and review of the claims file, and to be well-reasoned insofar as it is noted that there is no documented injury of the back and the nature and level of back disability is consistent with that which would be due to aging. The opinion is therefore of high probative weight and value.

Records of VA treatment in September 2011, in the Virtual VA claims file system, indicate that the Veteran was treated for low back pain. He was diagnosed as having osteoarthrosis with low back pain and left hip pain, and was prescribed Tylenol and a muscle relaxer. Also, a recurrent diagnosis in the service treatment records is primary traumatic arthritis. 

There is no medical opinion evidence of record to indicate that the Veteran's current disability of the thoracolumbar spine began during service or is related to any incident of service. The Veteran has not provided a history of back pain from active service forward, and clinical evaluation of the back at the time of his discharge from service was normal. The Veteran's spine was found to be normal upon clinical evaluation at discharge from service. There is no evidence of arthritis of the thoracolumbar sine within one year of discharge from service. See 38 C.F.R. § 3.307, 3.309(a). With these factors in mind, in light of the June 2011 VA examiner's opinion, the Board finds that the preponderance of the competent evidence indicates that although the Veteran experienced an episode of back pain and spasm during active service, his current back disability is most likely age-related, as found by the June 2011 VA examiner, and is not related to any incident of service. Accordingly, entitlement to service connection for low back disability is not warranted.


Inguinal Hernia

At a May 2004 service discharge examination, clinical evaluation of the abdomen and viscera (including examination for hernia) was normal. 

At a VA examination in November 2004, the examiner asserted that there was no inguinal hernia found upon examination. 

At his August 2009 Board hearing, the Veteran stated that a military physician told him during active service that he had an inguinal hernia, but that he never received follow-up for the condition.

At a VA examination in May 2010, the examiner noted that he could find no diagnosis of an inguinal hernia after careful review of the Veteran's VA treatment records. The examiner indicated that there was no history of hernia surgical repair and no history of an injury or wound related to a hernia. The examiner indicated that no hernia was present on his examination of the Veteran.

The Board places greatest probative weight on current findings based on contemporaneous physical examinations by VA examiners that the Veteran does not have an inguinal hernia, and in contrast little probative weight to the Veteran's lay recollection that a military physician told him that he had an inguinal hernia.

VA and service treatment records indicate a past medical history of hiatal hernia and umbilical hernia, but contain no findings regarding an inguinal hernia.
 
The preponderance of the medical evidence indicates that the Veteran does not currently have an inguinal hernia. Accordingly, entitlement to service connection for an inguinal hernia is not warranted.





Colon Polyps

In June 1989 the Veteran was seen for rectal bleeding. June and July 1989 GI study and evaluation of the small bowel was normal. An August 1989 barium enema was normal. An April 1990 upper gastrointestinal small bowel study was normal.

In March 1992, the Veteran was treated for rectal bleeding. In April 1992, it was indicated that the Veteran had experienced rectal bleeding but was now asymptomatic.

At a May 2004 service discharge examination, evaluation of the anus, rectum, abdomen and viscera was normal. His May 2004 service discharge examination PULHES profile was '1' for each body area, thus indicating that the Veteran was then in excellent physical condition. See Odiorne v. Principi, 3 Vet. App. 456 (1992).

A documented in-service colonoscopy in June 10, 2004, is said by the Veteran to have included removal of colon polyps, although the Board cannot find indications of removal of colon polyps in the colonoscopy report. The report of colonoscopy indicates that it was performed for the purpose of screening for prostate cancer.

As  noted, the Veteran was discharged from active service on June 30, 2004.

The Veteran underwent a post-service radical retropubic prostatectomy in September 2004. He was granted service connection for prostate cancer, status post radical prostatectomy, and effective from April 1, 2005, in an RO rating decision dated in November 2005.

At a VA examination in November 2004, the Veteran indicated by history that he had surgery for colon polyps in July 2004; it appears that his memory was slightly in error and that he was in fact referring to the June 10, 2004, colonoscopy as reported in the claims file. At his August 2009 Board hearing, he recalled that the colon polyps were actually removed during active service. This is important, as it indicates that if indeed the polyps were detected and removed, this occurred during the in-service colonoscopy rather than after service. 

The November 2004 VA examiner indicated that the functional impairment due to the Veteran's colon polyps had been occasional hemorrhoids. In an addendum opinion, the November 2004 VA examiner asserted that there was no pathology available for the nature of the Veteran's polyps, and that no further diagnosis was therefore available. He noted again that the Veteran indicated that they had been removed.

At his August 2009 Board hearing, the Veteran described being treated for colon polyps during active service. He did not describe post-service colon polyps or residuals, but rather indicated he wished to call VA's attention to the in-service condition again in connection with future screenings.

A May 2010 VA colonoscopy revealed no abnormal findings, and rectal examination did not reveal masses or indurations. 

There is no indication of post-service colon polyps or residuals of in-service colon polyps, after their removal during active service. The medical evidence indicates that they were removed during service, were of unknown origin, and left no known diagnosed residuals or disease after their removal. As there is no showing of current disability due to claimed in-service colon polyps, service connection for this disorder is not warranted. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 
 

Splenomegaly

In September 1988 the Veteran was treated for abdominal cramps, malaise, fatigue, and arthralgias of all major joints. Examination of his left upper quadrant revealed a palpable spleen without hepatomegaly. The diagnosis was viral gastrointestinal syndrome versus mononucleosis. He was treated with rest and clear liquids, and pain and other medications. Two days later he felt well. The final diagnosis was viral gastrointestinal syndrome resolved, and he was released to full duty.

In November 1988 the Veteran was treated for splenomegaly of unknown etiology. He complained of pain and his spleen was palpable and enlarged.

At a May 2004 service discharge examination, clinical evaluation of the abdomen and viscera were normal. 

At his August 2009 VA examination the Veteran described concern that his in-service splenomegaly had been a result of an infection contracted during his in-service duties as a lab technician. He described concern that he could have a continuing infection.

At a May 2010 VA examination, the examiner indicated the he could not identify splenomegaly on physical examination and could not find diagnosis of splenomegaly in the Veteran's VA treatment records.

As there is no showing by lay or medical evidence of splenomegaly from June 2004 (the date of the Veteran's discharge from active service), forward, a VA examination and opinion as to whether the Veteran has splenomegaly that is related to service or any incident of service is not required. See 38 U.S.C.A. § 5103A(d) (requirement for VA examination in service connection claim include evidence to indicate current disability).

There is no lay or medical evidence of post-service splenomegaly. As there is no evidence of a current splenomegaly, service connection for this claimed disability, although shown by service treatment records during active service in 1988, is not warranted. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

As the preponderance of the evidence is against the claims for service connection adjudicated above, the benefit of the doubt doctrine is not for application in resolution of these claims. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss disability is denied.

Service connection for bilateral otitis media is denied.

Service connection for bronchitis is denied.

Service connection for enlarged submandibular gland, left side, is denied.

Service connection for disability of the thoracolumbar spine is denied.

Service connection for an inguinal hernia is denied.

Service connection for colon disability with removal of polyps is denied.

Service connection for splenomegaly is denied.

REMAND

Increased Ratings Knees

There are indications of records of in-service and post-service treatment of possible service-related meniscal injury to the knees and locking, pain and effusion. If such a pathology and symptoms are demonstrated, a 20 percent rating rather than the 10 percent rating for each knee could be warranted. See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint warrants 20 percent rating). In this regard, the Board notes that a November 1998 service treatment record includes a diagnosis of a probable meniscal tear after left knee injury three years earlier. A May 2010 VA examination report includes for the right knee complaints of periodic swelling, a sense of giving way or catching, and use of a brace. Crepitus of both knees was noted at VA examinations both in December 2005 and in May 2010. At the May 2010 VA examination the Veteran indicated by history that he was advised to wait until he needed a total knee replacement rather than have intervening surgical intervention. A VA examination and opinion that more thoroughly evaluates the pathology and symptoms of the Veteran's left and right knee disabilities is required for the Board to accurately assign a rating under the applicable rating criteria. See 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (knee, other impairment of) and 5258 (cartilage, semilunar, dislocated). 


Cardiac

Service treatment records show that in July 1989 the Veteran was seen to rule out whether he had experienced a myocardial infarction. He was found to have left ventricular hypertrophy, but other cardiac findings were generally normal. The conclusion was that the Veteran's chest pain was noncardiac in origin, and that EKG changes may have been related to underlying left ventricular hypertrophy which was mild at that time.

Records of private and service department treatment in 1993 reveal that the Veteran was evaluated extensively for chest pain, and that there was no certain diagnosis attributed to the Veteran's complaints for chest pain; possibilities included musculoskeletal pain and anxiety. To address the possibility of a cardiac disorder, an echocardiogram was performed at Virginia Beach General Hospital and showed mild left ventricular hypertrophy, but was interpreted as being normal overall. 

At a May 2010 VA examination, the examining clinician opined that he was unable to identify any current cardiovascular disease or residual of cardiovascular injury, and that it was less likely than not that the Veteran had experienced a myocardial infarction. 

However, at VA treatment for possible cardiovascular complaints (occasional chest pain with fatigue and near-fainting spells) in July 2011 and August 2011, a July 2011 EKG was suggestive of left ventricular hypertrophy and an August 2011 echocardiogram revealed mild concentric left ventricular hypertrophy. Thus, the Veteran was found to have mild left ventricular hypertrophy, as was the case in August 1993 during active service, and the symptoms he reported were similar to those he reported during active service. In light of this newly received evidence, a new VA examination and medical opinion is required to determine whether the Veteran has a cardiac disability and if so whether it began during service or is related to any incident of service. See 38 U.S.C.A. § 5103A(d).


Upper Respiratory Disorder / Sinusitis

Service treatment records show that in June 1986 the Veteran was treated for a viral upper respiratory infection. In May 1986 he was treated for sinus congestion. In August 1988 he was treated for upper respiratory infection with right ear otitis and tympanic membrane inflammation. In October 1991 he was treated for a diagnosed upper respiratory infection with possible early bronchitis. Treatment included antibiotics.

In April 1994, the Veteran sought treatment for respiratory infection. The diagnosis was rule out bronchitis and early otitis media. He was noted to have a cough and ear pain. The sinuses were nontender. The lungs were clear.

At his August 2009 Board hearing, the Veteran described repeated bouts of sinus infections since discharge from active service.

At a VA examination in May 2010, the Veteran indicated that he had been treated for a sinus infection six months earlier and that he had experienced approximately two sinus infections per year. The examiner noted by history that the Veteran was exposed to jet fuel and that his nasal secretions had increased since his military service. The examiner opined that this was as likely as not a "cause of military exposure."  The rationale for this finding is incomplete and the Board can locate no clinical findings that correlate with the Veteran's description of increased nasal secretions since discharge from service. Nor is the Board competent to determine whether the Veteran's increased nasal secretions would constitute claimed sinusitis or any other upper respiratory disorder. A clarifying examination and opinion is required as to this matter. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 (examination reports-corrective action).

At a VA examination in May 2011 the Veteran provided a history of upper respiratory symptoms four times per year, including runny nose, stuffiness, sneezing and nasal drainage.

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court of Appeals for Veterans Claims (Court) held  that a determination that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion. However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity. For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim. Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence. Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

In June 2011 a VA examiner asserted that  "I can not resolve the issue whether this Vet's claimed sinusitis is related to military service without resorting to mere speculation. There is insufficient data to confirm service connection."  However, the examiner did not indicate in what respect the data was insufficient to opine on the matter of service connection-that is, whether there was insufficient evidence to show current disability, insufficient evidence of in-service incurrence, insufficient evidence of medical nexus, or some combination of the above.

A clarifying medical opinion is required. Jones v. Shinseki, 23 Vet. App. 382 (2009).


TDIU

A May 2010 VA examination report indicates that the Veteran is employed part time as a lab technician at a hospital, and that he has been reduced to part-time status as a result of his service-connected bilateral knee disabilities. With respect to the Veteran's claim for a TDIU, a medical opinion is required as to whether the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his cardiac, thoracolumbar, upper respiratory and bilateral knee disabilities during the period from June 2004 to the present, or that may be relevant to his claim for a TDIU. 

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies. 

* The records sought must include all potentially relevant records of VA treatment from August 2011 forward.

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, arrange for VA examinations with appropriate clinicians. 
The examiners are advised that the courts of appellate jurisdiction (i.e., those that review Board decisions) have imposed requirements in the obtaining and review of medical opinion evidence. The courts have directed that when VA (either the RO or the Board) obtains a medical opinion, it must be fully explained with specific reference to both medically and factually relevant evidence in the record. The courts have generally focused on the following questions:
* Whether the examiner showed a knowledge of the claimant's correct medical history;
* Whether the examiner provided a fully reasoned explanation, as opposed to a summary conclusion - the latter not being legally sufficient;
* Whether the examiner used clinical data (e.g., previous and current objective and clinical test results, laboratory findings, blood tests, etc.) in explaining his or her findings;
* Whether the examiner responded to the Board or the RO's inquiry;
* Whether the examiner cited to, and discussed other medical opinions of record;
* Whether the examiner discussed, as opposed to merely cited, his or her own expertise; specializations if any, and clinical experience. 
The purpose of the examinations is to determine whether the Veteran has a current heart or upper respiratory disability that had its onset during active service or is related to any incident of service, to determine the nature and severity of the Veteran's service connection bilateral knee disabilities, and to determine whether by reason of his service-connected disabilities he is unable to secure or maintain substantially gainful employment.

The following considerations will govern the examinations:
   
* The claims file and a copy of this remand will be made available to the examiners, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

* If deemed appropriate by the examiners, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

* The UPPER RESPIRATORY EXAMINER must review the service treatment records of upper respiratory infections and indicate whether there is now clinical evidence of increased nasal secretions.

o If so, he must indicate whether this would be considered a manifestation of sinusitis or other respiratory disorder, and he must provide a diagnosis for the disorder, and indicate whether he agrees with the May 2010 examiner that the disorder is due to exposure to chemicals including  jet fuels during active service.

o The examiner must take a complete history from the Veteran as to the onset and nature of his upper respiratory symptoms.

o If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

o The examiner must provide an opinion as to whether the Veteran has a current upper respiratory disorder.

o For each diagnosed upper respiratory disorder, the examiner must provide an opinion as to whether the disorder began during service or is related to any incident of service.

o IF THE EXAMINER FINDS THE CANNOT PROVIDE THE REQUESTED OPINION WITHOUT RESORT TO MERE SPECULATION, HE MUST CLEARLY IDENTIFY PRECISELY WHAT FACTS CANNOT BE DETERMINED. FOR EXAMPLE, IT SHOULD BE CLEAR IN THE EXAMINER'S REMARKS WHETHER IT CANNOT BE DETERMINED FROM CURRENT MEDICAL KNOWLEDGE THAT A SPECIFIC IN-SERVICE INJURY OR DISEASE CAN POSSIBLY CAUSE THE CLAIMED CONDITION, OR THAT THE ACTUAL CAUSE CANNOT BE SELECTED FROM MULTIPLE POTENTIAL CAUSES, OR WHETHER THE VETERAN HAS A UPPER RESPIRATORY CURRENT DISABILITY. 

* The CARDIAC EXAMINER must review the records of in-service treatment for chest pain in 1989 and 1993 and the records of cardiac work-up from 2011, all of which discuss left ventricular hypertrophy.

o The cardiac examiner must provide an opinion as to whether the Veteran's left ventricular hypertrophy is a current cardiac disorder or is a manifestation of a current cardiac disorder.

o The cardiac examiner must provide an opinion as to whether the Veteran has a current heart disability, and if so, whether it was present during active service. 

* The ORTHOPEDIC EXAMINER must provide an examination as to the current nature and extent of the Veteran's service-connected bilateral knee disabilities.

o The orthopedic examiner must examine must provide complete findings regarding the etiology and severity of the Veteran's right and left knee disabilities.

o The examiner must perform full range of motion studies of the knees and comment on the functional limitations of the service-connected knee disabilities caused by pain, flare-ups of pain, weakness, fatigability, and incoordination. To the extent feasible, any additional functional limitation should be expressed as limitation of motion in degrees. 

o The examiner must also note whether there is any instability or crepitus on physical examination.

o THE EXAMINER MUST INCLUDE FINDINGS FOR EACH KNEE AS TO WHETHER THE VETERAN HAS DISLOCATED SEMILUNAR CARTILAGE WITH FREQUENT EPISODES OF "LOCKING," PAIN, AND EFFUSION INTO THE JOINT. IF THE EXAMINER FINDS FOR EITHER KNEE OR BOTH KNEES THAT AN MRI IS REQUIRED TO MAKE THIS DETERMINATION, ANY REQUIRED MRIs MUST BE ORDERED.

o The examiner must provide findings for each knee as to whether he would consider the level of disability slight, moderate, or severe.

o The examiner must indicate the extent to which the Veteran's left and right knee disabilities impact his social and occupational functioning and ordinary activities of daily life.

* ADDITIONALLY, THE VETERAN MUST BE SCHEDULED FOR EXAMINATION WITH AN APPROPRIATE CLINICIAN OR CLINICIANS FOR THE PURPOSE OF OBTAINING SUFFICIENT MEDICAL OPINION EVIDENCE TO ADJUDICATE HIS CLAIM FOR A TDIU.

o The examiners must take an occupational and educational history from the Veteran.

o The examiners must review the claims file and examine the Veteran with respect to his service-connected disabilities.

o THE EXAMINERS MUST PROVIDE AN OPINION AS TO WHETHER, BY REASON OF THE COMBINATION OF ALL OF THE VETERANS SERVICE-CONNECTED DISABILITIES, THE VETERAN IS UNABLE TO SECURE OR MAINTAIN SUBSTANTIALLY GAINFUL EMPLOYMENT, CONSISTENT WITH HIS EDUCATION, TRAINING, AND OCCUPATIONAL EXPERIENCE.

o The RO/AMC must inform the examiners of all disabilities for which the Veteran is service-connected at the time of examination. As of the date of this remand, this includes residuals of prostate cancer, right shoulder disability, left and right knee disabilities, tinnitus, gastroesophageal reflux disease, right ear hearing loss, tinea versicolor, erectile dysfunction associated with prostate cancer, and a scar of the suprapubic area status post radical prostatectomy.

o The examiner must be informed that generally, by substantially gainful employment is meant employment to obtain a living wage, or reliable employment of sufficient pay and hours for the Veteran to support himself.

* In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of the evidence of record. The examiners are to specifically address in their conclusions the purpose of the examination, as noted above. 

* Each examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

* The examiners are advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


